720 So. 2d 313 (1998)
Robert J. WRIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 97-2667.
District Court of Appeal of Florida, First District.
November 17, 1998.
Nancy A. Daniels, Public Defender; Mark E. Walker, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; James W. Rogers, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellate counsel filed an Anders[1] brief in this appeal from Wright's resentencing that was required by our opinion in Wright v. State, 691 So. 2d 1140 (Fla. 1st DCA 1997). Appellant was afforded the opportunity but did not file a brief pro se. We affirm appellant's sentences and the imposition of costs and a public defender's lien based on our *314 opinion in Locke v. State, 719 So. 2d 1249 (Fla. 1st DCA 1998), and certify the question certified in that case: DOES THE FAILURE OF THE TRIAL COURT TO ORALLY PRONOUNCE EACH STATUTORILY AUTHORIZED COST INDIVIDUALLY AT THE TIME OF SENTENCING CONSTITUTE FUNDAMENTAL ERROR?
MINER, ALLEN and KAHN, JJ., concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).